             Case 5:20-cv-01141-FB Document 6 Filed 11/19/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

LUTFULLAEV RAKHMATULLO,                §
A# 213 157 094,                        §
                                       §
          Petitioner,                  §
                                       §
vs.                                    §
                                       §
ICE; RAY CASTRO, Warden of the         §                CIVIL ACTION NO. SA-20-CV-1141-FB
South Texas Detention Center; and CHAD §
WOLF, Secretary of the Department of §
Homeland Security, ET AL.,             §
                                       §
          Respondents.                 §
                                       §

                                     ORDER OF DISMISSAL

         Before the Court is Petitioner Lutfullaev Rakhmatullo’s pro se Petition for a Writ of Habeas

 Corpus pursuant to 28 U.S.C. § 2241. (ECF No. 1). On October 8, 2020, Petitioner was ordered to

 submit the $5.00 filing fee on or before November 6, 2020. (ECF No. 5). Importantly, Petitioner was

 advised that if he failed to comply with the Court’s order, his case could be dismissed for want of

 prosecution pursuant to Federal Rule of Civil Procedure 41(b). (Id.). To date, Petitioner has not paid

 the filing fee.

         Accordingly, IT IS HEREBY ORDERED that Petitioner’s 28 U.S.C. § 2241 Habeas Corpus

 Petition (ECF No. 1) is DISMISSED WITHOUT PREJUDICE for failure to prosecute. Motions

 pending, if any, are also DISMISSED, and this case is now CLOSED.

         It is so ORDERED.

         SIGNED this 19th day of November, 2020.


                                              ___________________________________________
                                               FRED BIERY
                                               UNITED STATES DISTRICT JUDGE
